BERZON, J.,
concurring in the judgment.
The issues in this case deal with the core of the human condition, and not only because the ultimate issue is one of life or death. When, if ever, can it be said that an individual is making a decision of the greatest consequence of his own free will, rather than a decision determined by a mental infirmity from which he suffers? Indeed, how can a mental infirmity or disorder be distinguished from the myriad of memories, experiences and genetic predispositions that go to make up each individual’s unique personality? We as judges and lawyers attempt to capture these philosophical dilemmas in words that can have very different meanings to different people, and that often may not respect the concepts that mental -health professionals would use to capture cognitive and volitional capacity. See Kansas v. Hendricks, 521 U.S. 346, 359, 117 S.Ct. 2072, 138 L.Ed.2d 501 (1997) (“The legal definitions of ‘insanity’ and ‘competency’ ... vary substantially from their psychiatric counterparts.”).
I begin with these reflections because, while I agree with the majority’s conclusion that the district court’s next friend determination should be affirmed, I do not agree with the route the majority takes to reach that conclusion. In particular’, while the majority purports to observe the standard articulated by the Supreme Court in Rees v. Peyton, 384 U.S. 312, 86 S.Ct. 1505, 16 L.Ed.2d 583 (1966) (per curiam), the substance of the opinion is not faithful to that representation. Rather, the majority opinion appears to be based on a vision of mental processes which precludes the possibility that an individual with intact cognitive capacity may, nonetheless, be unable to make a rational choice, not so much because the choice is not rational in an objective sense, or because the individual in general lacks the capacity to make rational choices, but because, for the person making the particular decision it is not a choice. Instead, the individual’s mental disorder dictates the outcome. As I read Rees, it requires that where the defendant is seeking immediate execution and thereby precluding any later reconsideration of the legality of the proceedings leading to that end, there is a separate inquiry required that focuses on such volitional rather than cognitive aspects of the defendant’s mental makeup.
I.
The majority’s account of the background of this case is comprehensive and basically accurate. I add only a few additional facts:
*896First, the three-judge panel that sentenced Dennis to death found that his mental illness was a mitigating factor with regard to his penalty, albeit not one sufficient to override (along with another mitigating factor, that he was under the influence of alcohol when he committed the crime) the aggravating factors.
Second, the state habeas petition was pending for more than two years. The state trial court never ruled on most of the issues raised, instead dismissing the petition without ever offering findings of fact or conclusions of law to explain its decision. The appeal of the denial of the habeas petition therefore sought only a remand for determination of the issues raised. It was at that juncture — having waited for more than two years for a ruling that never materialized and now facing additional delay at the trial level if the appeal succeeded — that Dennis changed his mind about pursuing his state habeas remedy and sought to withdraw his appeal.
Third, the state trial court’s original referral of the competency issue to Dr. Bitt-ker specifically contemplated that Dr. Bittker would be called to testify at the competency hearing. At the first hearing-following the remand order from the Nevada Supreme Court, the court told Dennis’s counsel:
[Ajdvise the witness or the doctor that the Court will conduct an evidentiary hearing, so the doctor will, likewise, be required to come to court and give testimony, and he’ll be subject to cross-examination by Mr. Edwards, by the State and by the Court so that a thorough record is available for the Supreme Court.
When the hearing was held and Dr. Bittker’s report was introduced, the parties who advised the state trial judge that her original plan to hear testimony was unnecessary were the state and Dennis, both of whom were seeking a ruling of competence rather than incompetence. At the same time, the state trial court judge expressed confusion at the competency hearing over the meaning of Dr. Bittker’s report, troubled by Bittker’s seeming “intellectual dialogue within [the report — ] making alternative statements and global assessments that date back to Mr. Dennis’ childhood.” The prosecutor also was not clear what Dr. Bittker meant (“I’m not sure what ... Dr. Bittker is saying. I’m not sure what it means when he says the Defendant’s desire to both seek the death penalty and to refuse appeals are directly a consequence of the suicidal thinking and his chronic depressed state.”), and specifically suggested that, depending on the standard applied, it might be that Dr. Bitt-ker “has to come in here, he has got to testify, he has got to be under oath, and he has got to be cross-examined.” Dr. Bitt-ker was not, however, called to testify at the state competency proceedings.
Fourth, although the medical records do not show any suicide attempts after 1995, they do show that Dennis went to the Veterans’s Administration hospital several times in the year before the murder for medical care to alleviate his acute psychiatric symptoms, including suicidal ideation.
Fifth, Dennis offered at the state trial court competency hearing some factual corrections to Dr. Bittker’s report. Although the court simply accepted these corrections and thereby the implication that Dr. Bittker’s report was inaccurate in several respects, a reading of earlier hearings and Dennis’s medical and criminal records indicates that Dr. Bittker’s report was basically accurate.1
*897It is critical to my ultimate conclusion that even though, for reasons that will appear, I regard the competency hearing in the state trial court as procedurally inadequate in some respects, the majority is entirely correct in its portrayal of Dennis’s own testimony and presentation: The record reflects, and appellant Butko recognizes, that Dennis was lucid, clear, unwavering, and thoughtful when canvassed about his decision. In particular, Dennis maintained that his medication and lack of access to alcohol while in prison had alleviated his suicidal thoughts and curbed his symptoms of depression. Dr. Bittker does not specifically refute this representation, either in his report or in his later federal court testimony. Thus, the state court’s findings numbered 11 through 15, which appear on pages 10-11 of the majority opinion, are fully supported by the record and entitled to deference under 28 U.S.C. § 2254(e)(1), as interpreted in Taylor v. Maddox, 366 F.3d 992 (9th Cir.2004), whatever may be the ease regarding the state court’s interpretation and weighing of Dr. Bittker’s report.
Finally, as my conclusion ultimately turns largely on the federal habeas hearing, some additional aspects of that hearing, and of the district court’s ruling, bear noting:
Dennis was canvassed at length by the district court judge. Once again he was definite, lucid, thoughtful, and engaged. He took several opportunities to stress the firmness of his decision, stating that he “can’t state ... strongly enough” his desire to end all legal proceedings, and “welcome[s]” the execution then set for July 22. Dennis also acknowledged hallucinations in the past, due to a “history of really chronic alcohol and drug abuse” — “I couldn’t describe to you some of the things I’ve seen and heard” — but denied, twice, any such hallucinations since he was in custody and had no access to alcohol or drugs. Dennis also maintained that his suicidal thoughts in the past had been *898linked to his drug and alcohol abuse, and that as to depression, while “I think everyone who is locked up can tell you a little bit about depression, ... whether they are loony or not,” “I do not suffer from depression” since being treated.
Dr. Bittker’s testimony was generally as recorded in the majority opinion, but bears a bit more examination in light of the majority’s expressed understanding of that testimony in its opinion, with which I disagree. In addition to the remarks recorded by the majority, Dr. Bittker said that Dennis:
• “[Sjuffers from a very significant bipolar disorder, ongoing I believe, ... which colors his judgment.”
• “[H]as rather significant intellectual insight into what’s going on with him.”
• Makes “some remarks [that] are self-serving toward his own end, which is, I think, a longstanding commitment to die.”
• “[M]ostly ... has a core identity that says he’s not worth much, he deserves to die.”
• Is “[a]bsolutely not” “demented ... delirious [or] psychotic.”
One colloquy in particular, between the district court judge and Dr. Bittker, bears transcribing in full, as the majority places great reliance on it.
The Court: Does the condition, the disease or defects that you find in Mr. Dennis, do those conditions, in your opinion, prevent him from making a rational choice regarding the options that are available to him; to choose either to waive appeals and go forward with execution three weeks hence, or to pursue appeals for whatever purpose they may avail him, for good or for bad down the road?
[Dr. Bittker]: Your honor, let me acknowledge this. There is nothing in the diagnosis, the DSM-IV diagnosis about bipolar type II disorder that talks about fixed suicidal ideation. We do acknowledge that suicidal ideation is a component of depression. Mr. Dennis’s behavior for the past several years, prior to and including the instant offense, begins with the fixed idea that he deserves and wants to die.
The Court: Right.
[Dr. Bittker]: I see that as a product of the uniqueness of Mr. Dennis, but a product of a mental disorder. His thinking and his behavior springs from his mood. It doesn’t spring from the interaction with the environ- ' ment. There is nothing that this court is going to do that will dissuaded [sic ] him from the way that he insists on dying because he deserves to die. And it isn’t as he necessarily represents, an issue of the law of “an eye for an eye.” It’s an issue that he believes that he is worthless and deserves to die and wants to die. It’s the one power that he has. He has no other power in his life other than to determine his desire for death.
The Court: And in your judgment, is that, is he capable of volitionally making a rational decision in that regard?
[Dr. Bittker]: I believe in this case, this is the one area where I don’t think it is a volitional decision. I think it’s a fixed decision that has been sustained since the instant offense and before.
Finally, when asked whether “you believe that this position on his part is in fact a product of his mental disorder,” Dr. Bitt-ker answered, ‘Yes.”
In its written opinion, the district court used the standard adopted by the Fifth Circuit in Rumbaugh v. Procunier, 753 *899F.2d 395, 398 (5th Cir.1985).2 The district court then applied the 28 U.S.C. § 2254(e)(1) presumption of correctness to the state court findings. Additionally, the district court rejected the argument that the state court competency hearing did not comply with constitutional due process standards. However, the district court, as I read its opinion — and this point is for me ultimately determinative — went on to make an independent finding regarding Dennis’s competence at the time of the federal court hearing, applying the Rum-baugh standard:
[T]he understanding, rationality and over all competence of Dennis displayed at the extensive canvass conducted by this Court at the July 1st hearing, is quite congruent with the factual findings made by the state court .... In sum, Dennis understands his legal positions and the options available to him, and he is able to make rational choices.
II.
My central quarrel with the majority’s substantive approach is that while the majority recognizes that this court has consistently applied the standard articulated by the Supreme Court in Rees v. Peyton,3 to “next friend” standing issues in the context of capital cases, it declines to elucidate coherently the meaning of that standard. Instead, at some points — albeit not at others — the majority waters down the “rational choice” aspect of that standard so that it has no independent role whatever. After quoting, for example, from Godinez v. Moran, 509 U.S. 389, 398 n. 9, 113 S.Ct. 2680, 125 L.Ed.2d 321 (1993), the majority maintains that it “does not [matter] whether the prisoner’s choice is rational, but whether he has the capacity to have a rational understanding with respect to confirming or abandoning further litigation.” Maj. Op. at 890; see also Maj. Op. at 890 (“Evidence showing that a prisoner’s decision is the product of a mental disease does not show that he lacks the capacity to make a rational choice.”).
I simply do not understand this reasoning. If a “next friend” establishes that a prisoner’s mental disorder determinatively programmed his decision regarding whether to seek to avoid execution, then any purported “choice” to forego legal proceedings is illusory. In effect, such a prisoner, though otherwise lucid, rational and capable of making reasonable choices is, in a Manchurian Candidate-like fashion, voli-tionally incapable of making a choice other than death when faced with the specific question here at issue — namely, whether to pursue legal proceedings that could vacate the death penalty or to abandon them. If so, I don’t know what it means to say that he retains the capacity to make a rational choice. To make a “choice” means to exercise some measure of autonomy or free will among the available options, at least to the degree that an individual who does not suffer from a mental disorder is able to do so.4
*900Unlike the majority, I do not understand Judge Arnold’s persuasive analysis in Smith ex rel. Mo. Pub. Defender Comm’n v. Armontrout, 812 F.2d 1050 (8th Cir.1987), to say anything about the reach of Rees inconsistent with my understanding. Rather, Smith was addressing an argument made in that case that the Rees standard is satisfied if there is only a “possibility that the decision is the product of a mental disease, disorder, or defect.” Id. The language of the brief Rees opinion does state, as one half of the articulated standard, that the pertinent question is whether the prisoner suffers from “a mental disease, disorder, or defect which may substantially affect his capacity” to make rational choices. 384 U.S. at 314, 86 S.Ct. 1505 (emphasis added). But, as Smith cogently concludes, to give literal meaning to this language is to disregard the context of the sentence in which it appears. The first part of the same sentence states a standard that is definite rather than speculative — “whether [the prisoner] has capacity to appreciate his position and make a rational choice.” Id. As Smith states, to avoid a conflict between the two disjunctive halves of a single sentence, and also to avoid a standard that could as a practical matter preclude any death-row inmates from finally abandoning legal proceedings, it makes much more sense to read Rees as requiring an actual, demonstrated inability to make rational choices because of a volitional impairment that is the product of a mental disorder. Smith, 812 F.2d at 1057.
It is to make clear that we are adopting, not rejecting, the Smith analysis that I would explicitly adopt the three-prong approach articulated in Rumbaugh, which is fully consistent with the analysis in Smith (as Smith notes). See id. Rumbaugh sets out a three-prong approach:
(1) Is the person suffering from a mental disease or defect?
(2) If the person is suffering from a mental disease or defect, does that disease or defect prevent him from understanding his legal position and the options available to him?
(3) If the person is suffering from a mental disease or defect which does not prevent him from understanding his legal position and the options available to him, does that disease or defect, nevertheless, prevent him from making a rational choice among his options?
753 F.2d at 398.
The final Rumbaugh prong makes explicit, first, that a mental disorder “which does not impair the cognitive function but impacts only on the volitional [function]” can render a death-row prisoner incompetent finally to waive to all further legal proceedings, id. at 399, and second, that this volitionally-focused prong is determinative only if it actually “prevents ” a rational choice.
To me, both aspects of the Rumbaugh/Smith implementation of Rees are critical. An expressed desire to abandon all judicial review and proceed to certain death by execution necessarily raises questions about the competency of the person who requested such a course of action. Nevertheless, as Judge Kozinski has explained, an important principle should guide the legal system’s treatment of individuals:
[Wjhether we who administer the law will treat ordinary mortals with the candor and respect they deserve as human beings. There is, I suggest, something worse than being tried and punished for one’s crimes, and that is being treated by our legal system as .less than human, *901a thing to be manipulated, supposedly for one’s own good.
United States v. Kaczynski, 262 F.3d 1034, 1035 (9th Cir.2001) (Kozinski, J., dissenting from denial of rehearing en banc). Legal competence inquiries necessarily place emphasis on honoring the autonomy of an individual who has expressed desire for a recognized treatment within the system, while at the same time assuring that the individual retains sufficient autonomy as to the decision at issue that his choice should be respected.
The “rational choice” analysis, as mandated by Rees, better serves autonomy interests than competency standards that consider only basic cognitive understanding.5 Failure to ascertain whether a capital defendant has reached the decision to waive further judicial review because of a mental disorder, even though he generally retains the ability to make rational choices, might credit a decision that does not represent the decision he would reach if he were able to implement a real choice, free of mental disorder.
In the context of capital sentence review, this form of competence is particularly important, because an incompetent prisoner’s objection deprives the state of an opportunity to pursue litigation designed to “enhance ‘the accuracy of capital sentencing.’ ” Beard v. Banks, — U.S. -, 124 S.Ct. 2504, 2514-15, 159 L.Ed.2d 494 (2004) (quoting Sawyer v. Smith, 497 U.S. 227, 244, 110 S.Ct. 2822, 111 L.Ed.2d 193 (1990)). More importantly, a decision to waive further review will ensure the prisoner’s execution, regardless of the potential success of claims of constitutional error.
As compared to the competency standard for entering a guilty plea, established by Johnson v. Zerbst, 304 U.S. 458, 468, 58 5.Ct. 1019, 82 L.Ed. 1461 (1938), the Rees requirement that a capital defendant has the ability to make a “rational choice” accounts for the irrevocable permanency of the decision. Even if a capital defendant enters a guilty plea, an action that has both substantive and procedural consequences, later considerations or revelations may occasion review of the plea. For example, in post-conviction review or on direct appeal, a capital defendant might argue that he received ineffective assistance of counsel when he entered the plea, or that the state court erroneously determined that he was competent to enter the plea, or that information has turned up indicating prosecutorial misconduct.6 In contrast, the decision to waive post-conviction review of alleged constitutional errors stemming from proceedings that concluded in the issuance of a death warrant is a permanent procedural waiver, with no opportunity for rescission. Adding to other competency inquiries consideration of the ability to make such an irrevocable choice accounts for the manner in which this decision differs from others.
*902I stress that the autonomy concerns just outlined support both aspects of the Rumbaugh standard: First, a separate focus on volitional, as opposed to purely cognitive functioning, which the majority in this case appears to abjure at critical junctures; and second, a narrow realm for that volitional inquiry, so as not to swallow up the right of death row prisoners to control their own destiny, except when their mental disorder so predominates their deci-sionmaking as to “prevent ” any choice but accepting execution. The second factor is, in my view, as important as the first, and assures that a volitional inquiry does not give way to the circular assertion that, as the majority deridingly puts it, “Dennis is incompetent because Dennis’s reason for choosing to die is that he wants to die.” Rather, only when a person in Dennis’s situation is not in any meaningful sense choosing to die, whatever his articulated reasons, because his mental disorder prevents him from making alternative choices, should the independent “rational choice” inquiry preclude a finding of competence.
III.
Measured by this standard, I would hold that Dr. Bittker, in his testimony if not in his written report, did state that in his view, Dennis was not capable of making a rational choice other than to abandon his challenges to the death penalty, given his bipolar disorder. The written report, I would agree, is somewhat unclear on this question. That report states “with a reasonable degree of medical certainty” that Dennis’s decision was “directly a consequence of the suicidal thinking and his chronic depressed state, as well as his self-hatred.” That statement, standing alone, most probably indicates that the decision was dictated by one of Dennis’s mental disorders, described earlier in the report (most probably bipolar disorder, Type II), but the association is not explicit. Presumably, one could exhibit suicidal thinking, chronic depression (especially if one’s external circumstances are depressing, as is serving on death row), and self-hatred without suffering that disorder. The report itself goes on to so indicate, stating that “the defendant’s view of himself’ could be “simply a realistic incorporation of society’s view of his ‘monstrous’ behavior.” Up to that point, then, the report maintains that Dennis’s choice may be based on realistic considerations, but almost surely is not.
The report then goes on to say only that it is “conceivable” and “likely” that the decision “springs from his psychiatric disorder and his substance abuse disorder.” As noted, I would not accept the mere possibility that a decision is volitionally dictated by a mental disorder as sufficient, given the competing autonomy interests of an individual who is not in fact sufficiently impaired that he is making no meaningful choice among his options.
Finally, the report concludes with a summarizing statement: “Consequently, the death penalty, as provided by the state, is quite congruent with both his intent and his psychiatric disorder.” (emphasis added). This summary can be read to indicate that Dennis does have an independent, ascertainable intent, quite aside from the psychiatric disorder, suggesting that the disorder does not prevent him from making rationally the choice to forego legal appeals that could delay or vacate the death sentence.
Recalling that (1) Dr. Bittker was suggested as an appropriate, respected expert, and appointed, by the court, not by any party; (2) Dr. Bittker was told at the outset that he would be testifying, so there was no reason fully to explain himself in his report; and (3) there was no party at the state competency hearing forwarding *903the proposition that Dennis was not competent to make the rational choice to fore-go further legal appeals and choose to accept execution, I would hold that the state court did not sufficiently inquire into the only available expert testimony to make a reasonably defensible final decision on the “rational choice” prong of the Rees/Rwmbaugh standard. We do not have to decide here whether there should have been an appointment of an amicus or other party to present that point of view, as has often occurred under similar circumstances, see, e.g., Mason ex rel. Marson v. Vasquez, 5 F.3d 1220, 1221 (9th Cir.) aff'd 1 F.3d 964 (9th Cir.1993) (en banc); Comer v. Stewart, 230 F.Supp.2d 1016, 1019 (D.Ariz.2002), or whether inquiry of Dr. Bittker by the existing parties and the judge would have been sufficient. Neither happened. The result was that the state trial court really had no way of knowing precisely what Dr. Bittker meant, but necessarily proceeded upon assumptions about what he meant, after noting that the report was less than clear.
Under these circumstances, and in the absence of any competing expert testimony, I disagree with the panel’s holding that the state court’s ultimate factual findings on the critical “rational choice” aspect of competency (unlike those underlying findings concerning Dennis’s presentation and lucidity during the state court proceedings) were adequate to trigger deference under 28 U.S.C. § 2254(e)(1).7 As we recently explained in Taylor v. Maddox, 366 F.3d 992 (9th Cir.2004) factual determinations are governed by § 2254(e)(1) only if it is first determined that, intrinsically, the state court’s factual determination was not unreasonable.8 Taylor, 366 F.3d at 1000. Further, a state court factual determination can be unreasonable if “the fact-finding process itself is defective.” Id. at 1001. While the majority concludes that that is not the case here, I disagree. I would hold, instead, that “any appellate court to whom the defect is pointed out would be unreasonable in holding that the state court’s fact-finding process was adequate.” Id. at 1000. Given the importance of expert evidence in evaluating mental health questions in general, see United States v. Finley, 301 F.3d 1000 (9th Cir.2002) (reversing conviction because district court wrongly excluded expert testimony); see also, e.g., Shafer v. Bowersox, 329 F.3d 637, 649-51 (8th Cir.2003) (focusing on centrality of expert testimony); Wilkins v. Bowersox, 145 F.3d 1006, 1014-15 (8th Cir.1998) (same); Levine v. Torvik, *904986 F.2d 1506, 1513-14 (6th Cir.1993) (same), overruled in part on other grounds by Thompson v. Keohane, 516 U.S. 99, 111, 116 S.Ct. 457, 133 L.Ed.2d 383 (1995), and as it relates to competence to waive the final legal challenges in a death penalty case in particular, special care is needed in developing and evaluating such testimony. To conclude that a defendant is competent when the only, court-appointed expert does not testify although he expected to do so; is not subject to adversarial presentation; and submits an ambiguous report that on some interpretations may indicate incompetence in compliance with the applicable legal standards, is simply not an adequate fact-finding process. I would therefore hold that, with regard to the weight to be given to Dr. Bittker’s opinion — and therefore with regard to the final determination whether Dennis is capable of making a rational choice to forego his legal challenges to his execution — the state court factual findings should not be presumed correct, and need not be disproven by clear and convincing evidence (as § 2254(e)(1) requires if applicable), in this federal habeas proceeding.
But that is not the end of the matter. For the district court did hold an eviden-tiary hearing; that hearing was adversary with respect to Dennis’s competence, as the putative next friend, Karen Butko, was represented by counsel and had to prove Dennis’s incompetence to stay in court; and Dr. Bittker did testify at that hearing, with full direct and cross examination. Although I read Dr. Bittker’s testimony at the district court hearing as considerably clearer with respect to his opinion that Dennis’s mental disorder prevented him from making a rational choice to forgo further legal proceedings and accept execution than was his written report, I would hold that the district court was entitled to, and did, weigh his testimony, against the federal district court’s and state trial court’s own assessments of Dennis’s competence, each after interviewing Dennis at length; that the district court did make an independent fact finding regarding Dennis competence at the time of the federal court hearing, which is the controlling question with regard to Butko’s next friend status; and that the district court’s fact finding must be upheld unless clearly erroneous, which it is not.
More specifically: The content of Dr. Bittker’s testimony at the federal court hearing is summarized in the majority opinion and further amplified above. Dr. Bittker testified that Dennis suffers from bipolar II disorder, entailing a “primary mood state of depression,” which is a chronic condition, like hypertension or diabetes, that doesn’t go away. His illness is “very significant” and “colors his judgment.” (emphasis added). Dennis does, in Dr. Bittker’s view, have “rather significant intellectual insight into what’s going on with him,” although “some of his remarks are self-serving.” His “desire to die” is “motivated by his depression,” and the decision to have “the state become his vehicle for suicide” is “the direct consequence of his mood disorder.” His “fixed idea” that “he does die” is “a product of his disorder.” When directly asked for a determination, in the language of Rumbaugh, whether “those conditions ... prevent him from making a rational choice regarding the options that are available to him,” Dr. Bittker concluded that Dennis’s decision is “a product of a mental disorder,” that it “springs from his mood” and not “from the interaction with the environment,” and that “this is the area where I don’t think it is a volitional decision.” Asked whether “this decision on his part is in fact a product of his mental disorder,” Dr. Bittker answered, “[y]es.”
Were I the factfinder, I would read this sequence of responses as meeting the *905Rees/Rumbaugh standard with regard to the inability to make a rational choice. To say (three times) that a decision is “a product of his mental disorder,” and is not volitional, is to my mind indistinguishable from saying that his mental disorder prevents him from making any other choice.
So, for me, the determinative question becomes the following: Was the finder of fact — here, for all the reasons I have surveyed, the federal district court, deciding without deference to the state trial court with regard to the assessment and weighing of Dr. Bittker’s testimony — entitled to conclude, despite that testimony, that Dennis was in fact able to make a rational choice to choose to abandon his claims that constitutional errors infected his Nevada state court proceedings. As a general matter, finders of fact can disbelieve uncontested expert testimony and rely on other, conflicting evidence in the record. See, e.g., United States v. Woodson, 526 F.2d 550, 551 (9th Cir.1975) (per curiam); Cont. Connector Corp. v. Houston Fearless Corp., 350 F.2d 183, 188 (9th Cir.1965). Where there is uncontested expert testimony regarding a defendant’s psychological state, the rule is undoubtedly the same, although I have not been able to find a Ninth Circuit case so holding.
At the same time, as the Eleventh Circuit held some time ago in a well-reasoned opinion, where there is uncontested expert testimony of incompetency, a finder of fact “cannot arbitrarily ignore the experts in favor of the observations of laymen.” Strickland v. Francis, 738 F.2d 1542, 1552 (11th Cir.1984). Instead, the factfinder must have some basis for disregarding the expert, such as:
“(1) the correctness or adequacy of the factual assumptions on which the expert opinion is based;
(2)possible bias in the experts’ appraisal of the defendant’s condition;
(3) inconsistencies in the expert’s testimony, or material variations between experts; and
(4) the relevance and strength of the contrary lay testimony.”
Id. (quoting Brock v. United States, 387 F.2d 254, 258 (5th Cir.1967)).
Applying Strickland’s standards, which I find illuminate the inquiry, I would conclude that the district court did not clearly err, despite Dr. Bittker’s testimony, in finding that Dennis’s mental disorder does not prevent him from making a rational choice to give up his state habeas appeal and accept execution.
As to the correctness of the factual assumptions upon which the expert’s opinion was based, Dr. Bittker cleared up at the federal court hearing some of the asserted factual errors that the state court had found. The district court did not note the correction of these errors, instead apparently relying upon the state court’s erroneous assessment. None of those asserted errors, however, are of any particular significance to Dr. Bittker’s final conclusion, or to a factfinder’s assessment of them. Thus, while I would hold that the federal district court clearly erred in accepting the state court’s factfindings regarding whether, for example, Dr. Bittker was correct about Dennis’s prior convictions and his family history, I do not see how this mistake infected the ultimate assessment of Dennis’s competence.
There is, as the majority notes, one major respect in which Dr. Bittker’s testimony does not square with the factual record: Although Dr. Bittker maintained that Dennis has “for the past several years” harbored an idee fixe regarding the necessity of his death that is rigid, resolute, and not ambivalent, in fact Dennis himself filed, pro se, a state court habeas petition, allowed counsel to be appointed to pursue *906that petition, and permitted the habeas litigation to continue on for several years. Nothing in Dr. Bittker’s report or testimony accounts for these actions, or explains how they comport with Dr. Bittker’s understanding of the connection between Dennis’s mental disorder and his position regarding further appeals.
Second, the state’s cross-examination of Dr. Bittker at the federal hearing implicitly accused him of bias. Although Dr. Bitt-ker was originally appointed as a neutral expert, he was retained at the federal hearing by Butko, the putative next friend, and the state brought out on cross-examination that he had discussed with Butko’s counsel the Rees standard. Dr. Bittker testified that Butko’s counsel,
pointed out that my last several paragraphs where I talked about how I viewed Mr. Dennis’ decision to be a product of chronic and ongoing suicidal thinking, might qualify, according to the Rees decision .... In that sense, we have just taken my initial report and allowed this court to hear that vis-a-vis Mr. Pescetta’s perspective in the Rees decision.
So, no, it wasn’t tailored. I don’t think anything has fundamentally changed in that report. It’s pretty much the same thing I said in November of 2003.
In my view, the district court was entitled to view this testimony as suggesting some bias toward meeting the Rees standard, and also as undermining the greater clarity of the testimony at the hearing as compared with the report. As noted, that report was ambiguous, and could be read as not meeting the Rees/Rumbaugh standard. By stating that he was just saying the same thing again, and indicating that any change in language was a conscious attempt to come closer to the legal standard, Dr. Bittker to some degree weakened the fairly conclusive evidence he had given on direct examination — or at least the district court was entitled so to conclude.
Third, the district court could, as discussed above, have viewed Dr. Bittker’s testimony at the federal court hearing as somewhat inconsistent with — or at least different in tone and focus from — his written report, justifying somewhat less reliance on the clarity of his statements at the hearing than would otherwise be the case.
Finally, and most importantly, the lay evidence here was not, as in Strickland, the observations of interested third parties about events outside the courtroom, but two judges’s own observations, after lengthy canvassing of Dennis, regarding the connection between his mental disorder and his choice to forego further legal proceedings that could delay or prevent his execution. In particular, Dennis maintained that since being in prison, his medications had helped him bring his mental disorders under control, in that he was no more depressed than other prisoners and no longer had suicidal thoughts or hallucinations. Especially as Dr. Bittker did not specifically testify otherwise, only characterizing Dennis’s mental disorder as chronic, the district court was entitled both to rely on the state court’s findings in this regard and to make his own finding crediting Dennis’s representations.9 Further, the lucidity and awareness of Dennis’s testimony in both courts and his well-stated objections to interference with his decision by third parties were entitled to considera*907ble weight. Also entitled to consideration was the fact that Dennis was able to articulate reasons for his decision — primarily, that he deserved to die and, perhaps more convincingly, that, at the age of 58, he did not want to grow old in prison (with the implication that he would do so even if the conviction were eventually overturned and he was re-tried, which could take many years before all appeals were completed).10
None of these considerations, in my view, would compel a district court finding that Bittker’s testimony was not adequate to prove Dennis’s volitional competence under the Rees/Rvmbaugh standard. On balance, however, were I the federal district judge, I would probably have concluded that Dennis is volitionally as well as cognitively competent, and is therefore entitled to make an autonomous decision regarding his fate.
The hardest question for me is whether the district court in fact made this determination, independent of the state trial court’s conclusion regarding whether Dennis’s mental disorder prevented him from rationally choosing to forego his appeal, or whether we should return the case to the district court to allow him to decide the volitional competence issue without regard to the state trial court’s conclusion. Reading the district court’s opinion carefully, however, I believe that court, in the penultimate substantive paragraph of its written opinion, looked independently at the question of Dennis’s competence at the time of the district court hearing, relying primarily on “the understanding, rationality and overall competence Dennis displayed at the extensive canvass conducted by this Court at the July 1 hearing” as well as on his perception that, at the July 1 hearing, Dr. Bittker “avoided providing an opinion in the terms of the third Rumbaugh inquiry.” The court’s conclusion, stated at that juncture (although not at others) without specifying deference to the state trial court, was that, “[i]n sum, Dennis understands his legal position and the options available to him, and he is able to make rational choices.” As that conclusion is not clearly erroneous, I would affirm the district court, albeit for reasons entirely different from those relied upon by the majority.

. First, Dr. Bittker's report stated that "[Dennis] has no memory of [his] biological mother, but does report that [his] biological mother and her relatives were heavily involved in *897alcohol and drug abuse.” Dennis’s counsel informed the court that ''[Dennis had no] recollection or knowledge about ... heavy use of alcohol or drug abuse by the relatives of his biological mother.” This assertion contradicts Dennis’s report to the court during his 1999 joint arraignment and competency hearing. The colloquy between the court and Dennis at that hearing follows:
The Court: And was there anyone in your family who suffered from mental health issues?
[Dennis]: Not that I know. I mean, I was pretty young, you know. But there was a lot of alcoholism.
The Court: And who suffered from the alcoholism?
[Dennis]: A lot of uncles, a lot of relatives. And I guess my mother, my biological mother, was alcoholic. She died of tuberculosis. But she used to escape from the sanitarium, go downtown, pick up sailors and get drunk.
In fairness, it is unclear whether Dennis refers to relatives of his adopted family or biological family in this colloquy. However, under either interpretation, Bittker's report does not materially misrepresent Dennis’s family history as to require an amendment striking the portion that notes alcoholism within the family.
Second, and more significantly, Dennis’s objection appeared broadly to deny Dr. Bitt-ker’s representations concerning auditory and visual hallucinations. Dr. Bittker wrote: "The defendant states that he is 'okay' on these medications, but does acknowledge occasional auditory and visual hallucinations.” This sentence might be read in two ways: Dennis occasionally hallucinated within a short period of time before Dr. Bittker conducted the interview, or Dennis hallucinated occasionally during some unknown period in the past. The objection that Dennis launched could easily be interpreted as a challenge to the proposition that Dennis ever suffered from auditory or visual hallucinations. However, his medical records indicate that he reported a history of hallucinations to mental health professionals at different times within four years of his arrest.


. As I shall explain, I would expressly adopt Rumbaugh's analysis as well.


. Every other circuit to address the question has also continued to apply Rees to next friend and competency issues in the context of final withdrawal of legal proceedings by capital defendants. See, e.g., Mata v. Johnson, 210 F.3d 324 (5th Cir.2000); Ford v. Haley, 195 F.3d 603 (11th Cir.1999); O’Rourke v. Endell, 153 F.3d 560 (8th Cir.1998); Franklin v. Francis, 144 F.3d 429 (6th Cir.1998); In re Heidnik, 112 F.3d 105 (3d Cir.1997).


.I qualify the statement so as to avoid centuries of debate about the degree to which any of us in truth exhibit autonomy or free will. Of course, the theory of autonomy that the law embraces will confound scholars indefinitely. See generally Jessica Wilen Berg, Understanding Waiver, 40 Hous. L.Rev. 281, 286 n. 19, 290-91 & n. 42 (2003) (discussing, *900alternatively, theories of autonomy offered by philosophers Rawls, Mill, and Kant)


. Some scholars have described a continuum of decisional competency that ranges from "basic rationality” to "reasoned choice.” See Christopher Slobogin, Rethinking Legally Relevant Mental Disorder, 29 Ohio N.U. L.Rev. 497, 519-21 (2003); Christopher Slobogin & Amy Mashbum, The Criminal Defense Lawyer's Fiduciary Duty to Clients with Mental Disability, 68 Fordham L.Rev. 1581, 1597-98 (2000); cf. Paul S. Appelbaum & Thomas Grisso, Assessing Patients’ Capacities to Consent to Treatment, 319 New. Eng. J. Med. 1635, 1636 (1988) (describing a "reasoned choice” standard in the medical context); Jessica Wilen Berg et ah, Constructing Competence; Formulating Standards of Legal Competence To Make Medical Decisions, 48 Rutgers L.Rev. 345, 357 (1996) (same).


. Dennis argued in his state habeas petition that constitutional errors infected the entry of his guilty plea.


. Massie ex rel. Kroll v. Woodford, 244 F.3d 1192 (9th Cir.2001) (per curiam) and Wells ex rel. Kehne v. Arave, 18 F.3d 656 (9th Cir.1994) (per curiam) do not require a contrary result. Massie simply did not address the adequacy of the district court hearing with regard to the experts’ failure to testify. See Massie, 244 F.3d at 1198. In Wells, the court found that the state court hearing was adequate even though the expert had not testified, but nothing in the expert's report suggested that the prisoner was incompetent. Wells, 18 F.3d at 658.


. The district court in this case thought 28 U.S.C. § 2254(d) inapplicable to the present circumstances, as that section is limited to "any claim adjudicated on the merits in State court proceedings.” The majority, however, assumes that the Taylor analysis, which depends upon the applicability of the “unreasonable determination of the facts” requirement of § 2254(d)(2), does apply, and I agree. I fail to understand in what sense there was not a merits determination here. The state court did decide on its merits, as opposed to not deciding or dismissing on a procedural ground, the claim that Dennis was incompetent to waive his state habeas appeal. That determination is entitled to deference on the next friend issue under Demosthenes v. Baal, 495 U.S. 731, 735, 110 S.Ct. 2223, 109 L.Ed.2d 762 (1990) (citing Maggio v. Fulford, 462 U.S. 111, 117, 103 S.Ct. 2261, 76 L.Ed.2d 794 (1983)).


. To say that someone has a chronic condition is not to say that it is symptomatic at any particular time. Diabetes and hypertension, the two examples Dr. Bittker used, are both chronic conditions, but both can be contained by medication so that they are not symptomatic.


. Of course, all of the reasons that Dennis offers for seeking death would not merit consideration if our system disallowed consent to execution. However, as the Supreme Court made clear when it allowed Gary Gilmore to proceed to a Utah firing squad, although there were “substantial questions ... about the constitutionality of the Utah death penalty statute,” Gilmore v. Utah, 429 U.S. 1012, 1017-18, 97 S.Ct. 436, 50 L.Ed.2d 632 (1976) (White, J., dissenting), we are required to allow capital defendants to give knowing, voluntary, and intelligent waivers to potentially lifesaving review.